Exhibit 10.35

 

MELLON FINANCIAL CORPORATION

STOCK OPTION PLAN FOR OUTSIDE DIRECTORS (2001)

STOCK OPTION AGREEMENT

 

THIS AGREEMENT, made as of this                      day of
                    ,                     , by and between Mellon Financial
Corporation (the “Corporation”), having its principal place of business in the
Commonwealth of Pennsylvania,

 

a n d

 

[NAME], a non-employee director (the “Optionee”) of the Corporation

 

WITNESSETH THAT:

 

WHEREAS, on the date hereof the Optionee is a member of the Board of Directors
of the Corporation but is not an employee of the Corporation; and

 

WHEREAS, the Corporation has adopted the Stock Option Plan for Outside Directors
(2001) (the “Plan”) under which the Corporation grants to Outside Directors
options to purchase common stock, par value $.50 per share, of the Corporation
(the “Common Stock”);

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and intending to be legally bound, the parties hereto hereby agree
with each other as follows:

 

SECTION 1: The Plan and This Agreement

 

1.1 The purpose of this Agreement is to document a specific option that has been
granted automatically under the Plan and is subject in all respects to the terms
of the Plan. The terms of the Plan are hereby incorporated into, and made a part
of, this agreement. Nothing herein should be construed as an exercise of
discretion by any person or persons in connection with the granting of this
option. If any provision of this agreement is inconsistent with any provision in
the Plan, the provision in the Plan shall control. All capitalized terms
utilized herein are defined as set forth in the Plan, unless otherwise
indicated.

 

SECTION 2: Stock Option

 

2.1 The stock option granted to the Optionee as of the date hereof pursuant to
the Plan shall have the following terms:

 

A. Shares subject to option: [NUMBER OF SHARES] shares of Common Stock.

 

B. Period during which option may be exercised, in whole or in part: from [ONE
YEAR AFTER THIRD BUSINESS DAY FOLLOWING CORPORATION’S ANNUAL MEETING OF
SHAREHOLDERS FOR THE GRANT YEAR] to [TEN YEARS AFTER THIRD BUSINESS DAY
FOLLOWING CORPORATION’S ANNUAL MEETING OF SHAREHOLDERS FOR THE GRANT YEAR, LESS
ONE DAY] inclusive, subject to earlier termination pursuant to Section 4 below.



--------------------------------------------------------------------------------

C. Notwithstanding any other provision hereof, this option shall become fully
exercisable immediately and automatically upon the occurrence of a Change in
Control Event, as defined in the Plan, and shall remain exercisable for the term
provided for under Section 2.1.B above.

 

D. Exercise price: [$            ] per share.

 

SECTION 3: Exercise and Withholding

 

3.1 This option shall be exercised by the Optionee by delivering to the
Corporation (i) a written notification specifying the number of shares that the
Optionee then desires to purchase and the address to which share certificates
should be delivered, (ii) a check payable to the order of the Corporation and/or
shares of Common Stock equal in value to the option price of such shares, and
(iii) a stock power executed in blank for any shares of Common Stock delivered
pursuant to clause (ii) hereof. Shares of Common Stock surrendered in exercise
of this option shall be valued at their Fair Market Value (as defined in the
Plan) as of the date of exercise for purposes of meeting the exercise price.

 

3.2 In each case where the Optionee exercises this option in whole or in part,
the Corporation will notify the Optionee of the amount of withholding tax, if
any, required under federal and, where applicable, state and local law, and the
Optionee shall, immediately upon the receipt of such notice, remit the required
amount to the Corporation.

 

3.3 As soon as practicable after each exercise of this option and compliance by
the Optionee with all applicable conditions, the Corporation will mail or cause
to be mailed to the Optionee at the address specified in the written
notification delivered pursuant to Section 3.1 hereof certificates registered in
the name of the Optionee, or such other name as directed by the Optionee, for
the number of shares of Common Stock that the Optionee is entitled to receive
upon such exercise.

 

SECTION 4: Forfeiture

 

4.1 Subject to Section 2.1.C above, if for any reason other than the Optionee’s
death, disability or completion of the Service Year, the Optionee ceases to
serve as a director or member of the Advisory Board of the Corporation before
this option becomes exercisable on [ONE YEAR AFTER THIRD BUSINESS DAY FOLLOWING
THE CORPORATION’S ANNUAL MEETING OF SHAREHOLDERS FOR THE GRANT YEAR], this
option shall be forfeited and terminated immediately upon such termination of
service. Once this option has become exercisable, it shall not be subject to
forfeiture because of termination of service and shall remain exercisable until
[TEN YEARS AFTER THIRD BUSINESS DAY FOLLOWING THE CORPORATION’S ANNUAL MEETING
OF SHAREHOLDERS FOR THE GRANT YEAR, LESS ONE DAY], regardless of whether the
Optionee is a director or member of the Advisory Board of the Corporation at the
time of exercise.

 

SECTION 5: Miscellaneous

 

5.1 Whenever the word “Optionee” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the executors, the administrators or the person or persons to whom this
option may be transferred as permitted herein, the word “Optionee” shall be
deemed to include such person or persons.

 

- 2 -



--------------------------------------------------------------------------------

5.2 This option may be transferred (i) by the Optionee upon his or her death or
(ii) as directed by the Optionee during his or her lifetime by gift to members
of his or her immediate family or to an entity for the benefit of the Optionee
and/or members of his or her immediate family or (iii) as directed by the
Optionee during his or her lifetime as otherwise approved by the Board of
Directors of the Corporation from time to time. For purposes of the preceding
sentence, members of the Optionee’s immediate family and entities for the
benefit of the Optionee and/or members of his or her immediate family shall mean
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, a trust in which these persons have the exclusive beneficial
interest and any other entity in which these persons own and retain 100% of the
beneficial interest. All transfers shall be made in accordance with procedures
adopted by the Director of the Human Resources Department of Mellon Bank, N.A.,
which may be changed from time to time. No other assignment or transfer of this
option, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise shall be permitted, but immediately upon any
such assignment or transfer this option shall terminate and become of no further
effect. This option shall be exercisable only by the Optionee or by an immediate
family member or entity or other person to which this section permits transfer.
The Corporation shall have received an amount sufficient to satisfy any federal,
state, local or other withholding tax requirements prior to the delivery of any
certificate for the shares issuable upon exercise of this option.

 

5.3 The parties hereto agree that the option granted hereby is not, and should
not be construed to be, an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MELLON FINANCIAL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

OPTIONEE:

--------------------------------------------------------------------------------

 

[GRANT DATE]

 

- 3 -